DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 20 November 2019 and 10 March 2021, have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 17 line 12: the word “force” appears to be missing after “outward”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0163455 A1) in view of Viken (US 2008/0124237 A1).
Regarding claim 1, Wilson et al. teaches a medical system (100 Fig 1) comprising: a medical instrument (112 Fig 1) including a distal end (310 Fig 3) configured to be inserted into a body part of a living subject ([0005] “the tip of the cutting needle and the end of the irrigation sleeve are inserted into the anterior segment of the eye through a small incision in the outer tissue of the eye”), the medical instrument including an irrigation channel (345 Fig 3) and an aspiration channel (375 Fig 3) configured to carry irrigation fluid to the distal end and remove aspirated matter from the distal end, respectively ([0027],[0028]); an irrigation reservoir (350 Fig 3) configured to store the irrigation fluid (355 Fig 3); a collection receptacle (380 Fig 3) configured to collect the aspirated matter (385 Fig 3); and a shared pump (360 Fig 3), the shared pump coupling to the irrigation channel and to the aspiration channel ([0029] “the pump 360 simultaneously interfaces with both the irrigation conduit 340 and the aspiration conduit 370”), and wherein the shared pump is configured to simultaneously pump at substantially the same flow rate, the irrigation fluid from the irrigation reservoir to the distal end of the medical instrument through the irrigation channel and the aspirated matter from the distal end of the medical instrument through the aspiration channel to the collection receptacle ([0029] “movement of the driver 400 causes the irrigation fluid 355 to flow away from the irrigation fluid supply 350 and towards the surgical site while it simultaneously causes the aspiration fluid 385 to flow away from the surgical site and towards the drain reservoir 380”, [0031] “The controller 405 may include an optimum irrigation flow threshold that is a function of an […] irrigation fluid flow rate. The controller 405 may include an optimum aspiration flow threshold that is a function of an […]aspiration fluid flow rate. Similar thresholds may be included for a pressure setting and a vacuum setting”). However, Wilson et al. fails to teach the shared pump is a vane pump, the vane pump comprising a pump housing having an inner surface around a pumping chamber, the pump housing including: irrigation inlet and outlet ports coupled to the pumping chamber and respectively connected to the irrigation reservoir and the irrigation channel of the medical instrument; and aspiration inlet and outlet ports coupled to the pumping chamber and respectively connected to the aspiration channel and the collection receptacle, and wherein the shared vane pump is configured to pump via the pumping chamber.
Viken teaches a shared vane pump (Fig 1), the vane pump comprising a pump housing (3 Fig 1) having an inner surface around a pumping chamber (8 Fig 1), the pump housing including: irrigation inlet (25 Figs 1 and 10) and outlet (21 Fig 1 and 10) ports coupled to the pumping chamber and respectively connected to the irrigation reservoir (55 Fig 10) and the irrigation channel (231 Fig 10); and aspiration inlet (19 Fig 1 and 10) and outlet (23 Figs 1 and 10) ports coupled to the pumping chamber and respectively connected to the aspiration channel (233 Fig 10) and the collection receptacle (53 Fig 10), and wherein the shared vane pump is configured to pump via the pumping chamber [0035]. It would have been obvious to one of ordinary skill at the time of effective filing for the shared pump of Wilson et al. to be a shared vane pump with the structural limitations as taught by Viken since such a modification is the result of a simple substitution of one known element (shared peristaltic pump) for another (shared vane pump) to achieve a predictable result (a pump that simultaneously pushes two fluids in opposite directions). Accordingly, Wilson et al. teaches “other types of pumps may also be used” [0029].
Regarding claim 2, modified Wilson et al. teaches the system according to claim 1. Viken further teaches wherein: the shared vane pump comprises a rotor (Fig 8) disposed in the pumping chamber (the vane holder 5, the pin 42 and the springs 17 shown in Fig 8 make up the rotor and are all disposed in pumping chamber 8 Fig 1); the rotor includes: an axis about which the rotor is configured to rotate (the center axis of 5 along the length of pin 42 Fig 8 is the rotational axis); vane slots (6 Fig 8) disposed radially around the axis; and respective radially movable vanes (7 Fig 1) being disposed in respective ones of the vane slots; and respective pairs of the vanes define respective vane buckets (See spaces between adjacent vanes 7 Fig 1); the rotor is configured to apply a radially outward force to the vanes to maintain contact of the vanes with the inner surface while the rotor is rotated (the springs 17 of the rotor Fig 8, [0027] “Spring 17 provides a bias force causing the vanes 7 to extend to meet the walls of elliptical bore 8 of pump block 3, thereby providing adequate sealing.”); and the rotor and pump housing are configured to simultaneously pump via the vane buckets a flow of the irrigation fluid from the irrigation inlet port to the irrigation outlet port; and a flow of the aspirated matter from the aspiration inlet port to the aspiration outlet port at substantially the same flow rate [0035].  
Regarding claim 3, modified Wilson et al. teaches the system according to claim 2. Viken further teaches wherein the inner surface has an oval cross-section (See oval defined by chamber 8 Fig 1) with two axes of symmetry, the rotor being disposed centrally in the oval cross-section (See central position of the rotor (5, 42, 17) in Fig 1).  
Regarding claim 10, modified Wilson et al. teaches the system according to claim 1. Wilson et al. further teaches wherein the medical instrument includes a phacoemulsification probe ([0010] “the present disclosure is directed a phacoemulsification hand piece”).
Regarding claim 11, Wilson et al. teaches a medical method comprising: connecting an irrigation channel (345 Fig 3) and an aspiration channel (375 Fig 3) of a medical instrument (112 Fig 1), which is configured to be inserted into a body part of a living subject ([0005] “the tip of the cutting needle and the end of the irrigation sleeve are inserted into the anterior segment of the eye through a small incision in the outer tissue of the eye”), to a shared pump (360 Fig 3), the irrigation channel and an aspiration channel being configured to carry irrigation fluid to a distal end (310 Fig 3) of the medical instrument and remove aspirated matter from the distal end of the medical instrument, respectively ([0027],[0028]); connecting an irrigation reservoir (350 Fig 3), which is configured to store the irrigation fluid (355 Fig 3), to the shared pump; connecting a collection receptacle (380 Fig 3), which is configured to collect the aspirated matter (385 Fig 3), to the shared pump ([0029] “the pump 360 simultaneously interfaces with both the irrigation conduit 340 and the aspiration conduit 370”); and simultaneously pumping, at substantially the same flow rate, the irrigation fluid from the irrigation reservoir to the distal end of the medical instrument through the irrigation channel and the aspirated matter from the distal end of the medical instrument through the aspiration channel to the collection receptacle  ([0029] “movement of the driver 400 causes the irrigation fluid 355 to flow away from the irrigation fluid supply 350 and towards the surgical site while it simultaneously causes the aspiration fluid 385 to flow away from the surgical site and towards the drain reservoir 380”, [0031] “The controller 405 may include an optimum irrigation flow threshold that is a function of an […] irrigation fluid flow rate. The controller 405 may include an optimum aspiration flow threshold that is a function of an […]aspiration fluid flow rate. Similar thresholds may be included for a pressure setting and a vacuum setting”). However, Wilson et al. fails to teach the medical method where the shared pump is a vane pump, connecting the irrigation channel and the aspiration channel to an irrigation outlet port and an aspiration inlet port of the vane pump, respectively; connecting the irrigation reservoir to an irrigation inlet port of the vane pump; connecting the collection receptacle to an aspiration outlet port of the vane pump, the irrigation inlet and outlet ports and the aspiration inlet and outlet ports being coupled to a pumping chamber of the shared vane pump; and simultaneously pumping via the pumping chamber.
Viken teaches a shared vane pump (Fig 1), connecting the irrigation channel (231 Fig 10) and the aspiration channel (233 Fig 10) to an irrigation outlet port (21 Fig 1 and 10) and an aspiration inlet port (19 Fig 1 and 10) of the vane pump, respectively; connecting the irrigation reservoir (55 Fig 10) to an irrigation inlet port (25 Figs 1 and 10) of the vane pump; connecting the collection receptacle (53 Fig 10) to an aspiration outlet port (23 Figs 1 and 10) of the vane pump, the irrigation inlet and outlet ports and the aspiration inlet and outlet ports being coupled to a pumping chamber (8 Fig 1) of the shared vane pump; and simultaneously pumping via the pumping chamber [0035]. It would have been obvious to one of ordinary skill at the time of effective filing for the shared pump of Wilson et al. to be a shared vane pump with the structural limitations as taught by Viken since such a modification is the result of a simple substitution of one known element (shared peristaltic pump) for another (shared vane pump) to achieve a predictable result (a pump that simultaneously pushes two fluids in opposite directions). Accordingly, Wilson et al. teaches “other types of pumps may also be used” [0029].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0163455 A1) in view of Viken (US 2008/0124237 A1) and Little Clarence W JR (US 3,473,478 A).
Regarding claim 4, modified Wilson et al. teaches the system according to claim 2. However, modified Wilson et al. fails to teach wherein the rotor includes at least one resilient ring member configured to apply the radially outward force to the respective vanes.  
Little Clarence W JR teaches a vane pump wherein the rotor includes at least one resilient ring member (30 Fig 2) configured to apply the radially outward force to the respective vanes (“These 0-rings are deformed when the vanes move inwardly, thus developing radial thrust for assisting the outward return of respective vanes.” Col 1 lines 61-63).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the rotor of modified Wilson et al. to have the resilient ring member as taught by Little Clarence W JR since such a modification is the result of a simple substitution of one known element (springs) for another (resilient ring) to achieve a predictable result (providing extension to the vanes). Accordingly Viken teaches “Other suitable mechanisms can be used to provide extension to the vanes” [0027].

Claims 5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0163455 A1) in view of Viken (US 2008/0124237 A1) and Chin et al. (US 2015/0104330 A1).
Regarding claim 5, modified Wilson et al. teaches the system according to claim 1. Wilson et al. teaches a pump controller (405 Fig 3) configured to control operation of the shared pump ([0032], the controller is configured to control operation of all of the electronic components in the handpiece, see Fig 3, [0014]). However, modified Wilson et al. fails to teach further comprising: an auxiliary vane pump comprising: irrigation inlet and outlet ports respectively connected to the irrigation reservoir and the irrigation channel of the medical instrument; and aspiration inlet and outlet ports respectively connected to the aspiration channel and the collection receptacle; and a pump controller configured to control operation of the shared vane pump and the auxiliary vane pump.
Chin et al. teaches a shared pump (440 Fig 4) and further comprising: an auxiliary pump (420 Fig 4) comprising dual inlet and outlet ports (See annotated Fig 4 below). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the system of modified Wilson et al. to include an auxiliary pump with the limitations as taught by Chin et al. to allow bypassing of a single pump without shutting down the system in case one of the pumps needs to be replaced or repaired [0050].
The system of modified Wilson et al. as modified by Chin et al. would result in the shared pump being in series with another identical shared pump. Each of the irrigation inlet ports would be fluidly connected to the irrigation reservoir, each of the irrigation outlet ports would be fluidly connected to the irrigation channel of the medical instrument; each of the aspiration inlets would be fluidly connected to the aspiration channel and each of the aspiration outlets would be fluidly connected to the collection receptacle. The controller of Wilson et al. would be configured to control operation of both the shared and the auxiliary pump because it is configured to control the flow rate and pressure which the auxiliary pump would be part of.

    PNG
    media_image1.png
    625
    864
    media_image1.png
    Greyscale


Regarding claim 7, modified Wilson et al. teaches the system according to claim 5. Modified Wilson et al. further teaches wherein the auxiliary vane pump comprises a double pump housing including two pumping chambers, the irrigation inlet and outlet ports of the auxiliary vane pump being coupled to a first one of the two pumping chambers and the aspiration inlet and outlet ports being coupled to a second one of the two pumping chambers (Chin et al. teaches various types of identical pumps in series, the pump of modified Wilson et al. would be a vane pump with the claimed structural limitations as defined in claim 1, duplicating this pump structure would result in the an auxiliary pump also with the limitations as claimed).
Regarding claim 12, modified Wilson et al. teaches the method according to claim 11. Wilson et al. further teaches controlling operation of the shared pump [0032]. However, modified Wilson et al. fails to teach further comprising: connecting the irrigation channel, the aspiration channel, the irrigation reservoir, and the collection receptacle, to an irrigation outlet port, an aspiration inlet port, an irrigation inlet port, and an aspiration outlet port of an auxiliary vane pump, respectively; and controlling operation of the shared vane pump and the auxiliary vane pump. 
Chin et al. teaches a shared pump (440 Fig 4) and further comprising: an auxiliary pump (420 Fig 4) comprising dual inlet and outlet ports (See annotated Fig 4 below). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the system of modified Wilson et al. to include an auxiliary pump with the limitations as taught by Chin et al. to allow bypassing of a single pump without shutting down the system in case one of the pumps needs to be replaced or repaired [0050].
The system of modified Wilson et al. as modified by Chin et al. would result in the shared pump being in series with another identical shared pump. Each of the ports of the auxiliary pump would be fluidly connected to the reservoir, receptacle and channels in the same way as the shared pump is fluidly connected. The controller of Wilson et al. would be configured to control operation of both the shared and the auxiliary pump because it is configured to control the flow rate and pressure which the auxiliary pump would be part of.

    PNG
    media_image1.png
    625
    864
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6, 8-9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Wilson as modified by Viken and Chen teaches a system with a shared vane pump and an auxiliary vane pump in series. The pumps in series cannot be configured such that the shared vane pump pumps the irrigation and aspiration fluids at substantially the same flow rate as required by claim 1 while the auxiliary vane pump pumps the fluids selectively. Because the pumps of modified Wilson would be in series, the flow rates of each of the pumps would have to be the same. There is no motivation nor teaching in the prior art to modify the device to achieve the claimed limitations.
Regarding claims 8 and 13, similar to claim 6, because Wilson as modified by Viken and Chen teaches a shared vane pump and an auxiliary pump in series, the limitations requiring the shared vane pump and the auxiliary vane pump to have different flow rates would not be achievable. There is no motivation nor teaching in the prior art to modify the device to achieve the claimed limitations.
Claims 9 and 14 would be allowable as being dependent on claims 8 and 13, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783